Emission Reduction Purchase
Agreement                                                                                                      
Page 1 of 22

Exhibit 10.23

EMISSION REDUCTION PURCHASE AGREEMENT (ERPA)

[Chinese translation]

Treatment of Urban Domestic Refuse and Resource Utilization in Pingyuan Country

[Chinese translation]

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                  
Page 2 of 22

between

(The "Purchaser") [Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)
[Chinese translation]

740 St. Maurice suite 102
Montreal, QC H3C 1L5
Canada
Tel: 5148763907 Fax: 5148764080
Email: trivutruong@ecolocap.com

President-CEO: Dr. Tri Vu Truong

and

(the " Seller"), henceforth “PROJECT PROPONENT”
[Chinese translation]

Shandong Chengzeyuan Environment Protection Engineering Co., Ltd.
[Chinese translation] (“Owner”)

Address: Xisi Road 265, Dongying City, Shandong Province, CHINA
[Chinese translation]

Telephon[Chinese translation] 15345451111
Fax [Chinese translation]: 0546-8206866
Email: chengzeyuan_xiao@163.com

President [Chinese translation] [Chinese translation] / Li Shengguo

Both parties have agreed to sign the Reduction Emission Purchase Agreement
(Agreement) with the following terms and conditions:
[Chinese translation]

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                     
 Page 3 of 22

Interpretation and Definitions [Chinese translation]    In this Agreement,
unless otherwise required by the context, all terms shall have the  meaning set
forth in the definitions below.  [Chinese translation]    Agreement:  Means this
Emission Reduction Purchase Agreement. [Chinese  [Chinese  translation] 
translation]      Annex B  Means the countries listed in Annex B to the Kyoto
Protocol having  Countries:  committed themselves to reduce or limit their GHG
emissions.  [Chinese  [Chinese translation]  translation]      Annex I  Means
the parties to the UNFCCC listed in Annex I thereto (Annex I  Countries: 
consists of industrial countries and countries in transition). [Chinese 
[Chinese  translation]  translation]      Anticipated  Means up to ( ) Certified
Emission Reductions (CERs) per annum  Emission  during the Crediting Period,
anticipated be generating by the Project  Reduction:  and calculating in
accordance with the Kyoto Rules. [Chinese  [Chinese  translation]  translation] 
      Baseline:  Means the scenario that reasonably represents the
anthropogenic  [Chinese  emissions of GHG that would occur in the Host Country
in the  translation]  absence of the Project, determined in accordance with the
Kyoto    Rules. [Chinese translation]    Business Day:  Means a day on which
banks are open for general business in China.  [Chinese  [Chinese translation] 
translation]      Carbon Dioxide  Means a metric measure used to compare the
emissions of various  Equivalent:  GHG based upon their global warming
potential. [Chinese  [Chinese  translation]  translation]      Certification: 
Means the written confirmation by an Operational Entity of an  [Chinese 
Emission Reduction resulting from a CDM project and having passed  translation] 
the Verification procedure according to the Kyoto Rules. [Chinese   
translation]    Certified  Means a unit of Emission Reduction issued pursuant to
Article 12 of  Emission  the Kyoto Protocol and the requirements of the Kyoto
Rules  Reduction   


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                      
Page 4 of 22

(CER):  (including Certification), equal to one metric ton of Carbon Dioxide
[Chinese  Equivalent resulting from a CDM project. [Chinese translation]
translation]       Clean  Means the flexible mechanism established by Article 12
of the Kyoto Development  Protocol providing for Annex I Countries to implement
projects that Mechanism  reduce emissions in non-Annex I Countries in return for
CERs and (CDM):  assist the non-Annex I Countries in achieving sustainable
[Chinese  development and contributing to the ultimate objective of the
translation]  UNFCCC. [Chinese translation]    Crediting  Means, until December
31, 2026. [Chinese translation] Period:    [Chinese    translation]     
Emission  Means reduction in emission of GHG achieved, calculated in Reduction: 
accordance with the Kyoto Rules. [Chinese translation] [Chinese    translation] 
     Executive  Means the international authority elected by the representatives
of the Board:  parties to the Kyoto Protocol responsible for monitoring the CDM
[Chinese  process. [Chinese translation] translation]      First  Commitment 
Means, from 21 , October, 2008 until 31 December, 2012. Period:  [Chinese
translation] [Chinese    translation]      Force Majeure:  Means any
circumstance or condition beyond the control of either [Chinese  party to this
Agreement affecting the performance of its obligations translation]  under this
Agreement including in particular wars, insurrection,   natural disaster or
equivalent circumstances. [Chinese translation]   Greenhouse  Means the six
gases listed in Annex A to the Kyoto Protocol. Gases (GHG):  [Chinese
translation] [Chinese    translation]       Host Country:  China [Chinese
translation] [Chinese    translation]       Kyoto Protocol:  Means the protocol
to the UNFCCC adopted at the third conference [Chinese  of the parties to the
UNFCCC in Kyoto, Japan, on December 11, translation]  1997


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                            
Page 5 of 22

Kyoto Rules:  Means the UNFCCC, Kyoto Protocol, the Bonn agreement, the 
[Chinese  Marrakech Accords, any relevant decisions, guidelines, modalities 
translation]  and procedures made pursuant to them and/or any succeeding   
international agreements as amended and/or supplemented from time    to time and
which include those rules specifically required to be met    for the issuing and
transfer of CERs. /UNFCCC [Chinese translation]    Letter of  Means a binding
approval of the Project by the Host Country together  Approval  with an approval
of the transfer of CERs. [Chinese translation]  (LOA):    [Chinese   
translation]      Monitoring  Means an annual report to be provided by Owner
setting out the total  Report:  number of Emission Reductions generated by the
Project during the  [Chinese  previous year according to the Kyoto Rules,
international Monitoring  translation]  rules and the PDD. [Chinese
translation]    Monitoring:  Means the collection and record of data allowing
the assessment of  [Chinese  reductions in GHG emissions resulting from the
Project conducted in  translation]  accordance with the Kyoto Rules. [Chinese
translation]    Designated  Means an independent entity accredited by the
Executive Board being  Operational  the executive body for CDM and inter alias
responsible for  Entity:  determining whether a project and the resulting
Emission Reductions  [Chinese  meet the requirements of Article 12 of the Kyoto
Protocol. [Chinese  translation]  translation]    Project Design  Means a
detailed description of the Project to be submitted for  Document  Validation
prepared in accordance with the Kyoto Rules, the UFG  (PDD)  and the Directive
and attached as Annex [iv]. The Purchaser will be  [Chinese  responsible for
providing PDD development for Registration of the  translation]  Project.
[Chinese translation]    Project:  Means the proposed CDM project described in
the PDD and other  [Chinese  documents describing the implementation and
economics of the  translation]  Project attached in Annex [iii]. [Chinese
translation]    Registration:  Means the official registration of a CDM project
by the Executive  [Chinese  Board according to the Kyoto Rules. [Chinese
translation]  translation]      UNFCCC:  Means the United Nations Framework
Convention on Climate    Change adopted in New York on May 9, 1992. [Chinese
translation]    Unit Price:  Means the price payable by Purchaser to Project
Proponent per  [Chinese  Certified Emission Reduction (CER) unit: [Chinese
translation]  translation]   


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                   Page
6 of 22          The purchase unit price paid by EcoloCap Solutions Canada Inc
to    Chinese Project Proponent for the CER is fixed at 9.0 Euro/CER for    the
year 2008 to 2012 and a new agreement for purchase unit price    will be
negotiated for the next two periods of extension. [Chinese    translation]      
For the first payment, a one time amount of 50,000 Euro will be paid    to
Ecolocap Solutions Inc for the reimbursement to Ecolocap for its    advance cash
for the costs relating to CDM process. Other expenses    will be paid by
EcoloCap. [Chinese translation]      Term:  Ecolocap Solutions Inc will purchase
certified CERs generated by   [Chinese  this project for the year 2008 to 2012
with options of extension for  translation]  two other periods of 7 years, the
period 2013-2026, with the same    terms and conditions except for the price
which will be renegotiated.    [Chinese translation]     Validation:  Means the
assessment of the PDD, including the Baseline, by an  [Chinese  Operational
Entity, determining its compliance with the Kyoto Rules.  translation]  [Chinese
translation]     Verification:  Means the periodic independent review and ex
post determination of  [Chinese  the monitored reductions in GHG emissions that
the Project has  translation]  achieved during a specified period of time by an
Operational Entity in    accordance with the Kyoto Rules. The project's owner
will be    Responsible for providing periodical monitoring. [Chinese   
translation]         Unless otherwise specified, references to clauses are
clauses of this Agreement,  references to legal provisions are references to
such provisions as in effect from time to  time, use of a gender includes any
gender and use of the plural includes the singular and  vice versa where the
context requires.  [Chinese translation]    All headings and titles are inserted
for convenience only and shall not be deemed part of  this Agreement or taken
into consideration in its interpretation.  [Chinese translation]     

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                  
Page 7 of 22

1. Preamble   The Project is located on the territory of the Host Country.   2.
  Contractual Obligations [Chinese translation]        2.1. Anticipated Emission
Reductions [Chinese translation]         2.1.1.   Upon Registration of the
Project, Purchaser shall endeavor to implement the      Project in accordance
with the PDD and other documents describing the      implementation and
economics of the project attached in (Annex iv) at its own      risk and expense
(Annex ii). It is hereby acknowledged and agreed between the      Parties hereto
that Purchaser does not warrant the generation of, and is not      obliged to
generate, any CERs, whether by the Project or otherwise.      [Chinese
translation]      2.1.2.   If the Project generates CERs during the crediting
period, Project Proponent      shall, to the extent it is legally possible and
permissible, exclusively transfer to      Purchaser all rights (and, to the
extent legally possible and permissible, legal      title) which Project
Proponent may have in the Anticipated Emission      Reductions.      [Chinese
translation]     2.1.3.   Purchaser shall pay to Project Proponent the Unit
Price for each Anticipated      Emission Reduction generated by the Project and
in which the Project      Proponent's rights are transferred to Purchaser in
accordance with clause 3      below.      [Chinese translation]     2.2.  
Emission Reductions generated after the Crediting Period [Chinese translation]  
    If the Project generates any Certified Emission Reductions after the
Crediting      Period, Purchaser shall enter into negotiations with Project
Proponent with a      view to concluding an agreement on the purchase of such
Certified Emission      Reductions based on the principles of this Agreement but
amended in order to      reflect the international and/or national rules then
applicable.      [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                               
Page 8 of 22

3. Transfer [Chinese translation]      Transfer to Purchaser of all the rights
(and, to the extent legally possible    and permissible, legal title) which
Project Proponent may have in a Certified    Emission Reduction shall have
occurred upon the transfer of CER’s certificate    from the register of the
Executive Board to a register in favor of Purchaser. This    transfer shall be
made immediately as soon as the EB officially approve the    Project
registration.    [Chinese translation]     4. Payment [Chinese translation]    
4.1. Payment for Certified Emission Reductions [Chinese translation]     4.1.1.
Payment by Purchaser to Project Proponent for the Certified Emission   
Reductions shall be made within 50 Business Days after the CER’s certificate   
are delivered to Purchaser. Purchaser shall transfer money into the account of 
  Project Proponent, after the CER certificate is issued by the EB following
each    monitoring realized by the DOE.    [Chinese translation]    4.1.2. All
payments shall be made through the account of Ecolocap which has been   
registered for the Project when the PDD is submitted to EB for approval. This   
account is in the EB’s common account    [Chinese translation]    4.1.3. All
payments shall be made in US Dollars.    [Chinese translation]      4.2. Costs
and Expenses [Chinese translation]    4.2.1. Subject to clause 4.2.2 below, all
fees, costs or other expenses in connection    with the Registration and the
transfer of CERs shall be borne by Purchaser    including VAT, if any, according
to VAT law applied in China.    [Chinese translation]    4.2.2. The share of the
proceeds from CERs generated by the Project to be used to cover   
administrative expenses and to assist developing countries that are
particularly    vulnerable to the adverse effects of climate change to meet the
costs of    adaptation according to the Kyoto Rules shall be borne by the
Project    Proponent.    [Chinese translation] 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                    
Page 9 of 22

4.2.3. The Project Proponent should provide necessary information to the
Purchaser for     the preparation of documents required for PIN (project idea
note), PDD (project     design document), the validation, the
verification/certification, and the     registration with CDM Executive Board
(Annex i). All costs accrued to each of     the Parties in negotiating,
preparing, executing and carrying into effect of this     Agreement, shall be
borne by each of the Parties themselves.     [Chinese translation]      5.
 Termination and Remedies [Chinese translation]      5.1. Either Party (the
"Non-defaulting Party") shall be entitled to terminate this    Agreement by
written notice to the other Party with immediate effect if any of    the
following events occurs:    [Chinese translation]      5.1.1.  In case the
Project is not register as a valid CDM Project activity with the CDM     EB
within eighteen (18) months upon execution of the ERPA, (which will be   
 signed not later than three (3) months after the signature of this term
sheet),     either party shall have the right to terminate its rights and
obligations under the     ERPA.     [Chinese translation]    5.1.2.  In any
given Contract Period, if the verification of the Project’s CERs is delayed   
 by 90 days or more due to the Project Proponent ’s or Purchaser’s fault and/or 
   misconduct, each of the non-defaulting parties shall have the right to
terminate     its rights and obligations under the ERPA.     [Chinese
translation]    5.1.3.  In case the project is not commissioned within eighteen
(18) months following     the date of the ERPA, each Purchaser shall have the
right to terminate its rights     and obligations under the ERPA.    [Chinese
translation]    5.1.4.  Upon occurrence of an event of default or any other
termination event in respect     of the Project Proponent or of Purchaser as
provided in the ERPA, each of the     non-defaulting parties shall have the
right to terminate its rights and obligations     under the ERPA.    [Chinese
translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                   Page
10 of 22

5.2. Force Majeure [Chinese translation]      Should either Party be impeded
wholly or in part from fulfilling any of its    obligations under the Agreement
for reasons of Force Majeure, such obligation    shall be suspended to the
extent and for as long as such obligation is affected by    Force Majeure and
the impeded Party shall be entitled to such extension of time    as may be
reasonably necessary.    [Chinese translation]          Either Party shall
notify the other Party of the existence and date of beginning    of an event of
Force Majeure that is likely to impede its performance under the    Agreement
within 20 business days after having obtained knowledge of any    such event.
Either Party shall likewise advise the other of the date when such    event
ended and shall also specify the re-determined time by which the    performance
of its obligations hereunder is to be completed.    [Chinese translation]      
Project Proponent and Purchaser shall consult with each other with a view of   
determining any further appropriate action if a condition of Force Majeure is
to  continue after 20 business days from the date of giving notice thereof.  
[Chinese translation]        Neither Party shall be liable for damages or have
the right to terminate this    Agreement for any delay in performing hereunder
if such delay is caused by    Force Majeure; provided, however, that the
non-impeded Party shall be entitled    to terminate such part of the Agreement
that remains unfulfilled, if the condition    of Force Majeure is to continue
after 6 months from the date of giving notice    thereof.    [Chinese
translation]       6. Change in Circumstances [Chinese translation]          If
any change in circumstances (i.e. a change of scientific basics or applicable   
standards relating to the Baseline methodology and/or the applicable criteria
for    Verification and Certification of the resulting Emission Reductions)
occurs    which substantially affects the Project, the Parties to this Agreement
shall enter    into negotiations with a view to adapt the Project and its
implementation or any    relevant provision of this Agreement, as may be
necessary or useful. A change    in circumstances shall in no event be
considered substantially affecting the    Project if at least 50% of the
Anticipated Emission Reductions can be    generated.    [Chinese translation] 
       The Parties to this Agreement shall cooperate and make their best efforts
to    enable the continuation of the Project in accordance with the new
circumstances 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                           
  Page 11 of 22

  and to achieve the generation and transfer of the Anticipated Emission   
Reductions.    [Chinese translation]         If any of the documents related to
the Project and submitted at any time during    the term of this Agreement fails
to be approved by such authority whose    approval is required under the Kyoto
Rules or otherwise appears to be non-    compliant with any relevant standards
or conditions of the Kyoto Rules, Project    Proponent and Purchaser shall
discuss whether or not the relevant documents    are to be revised and
resubmitted.    [Chinese translation]              7. Conditions Precedent
[Chinese translation]       This Agreement shall enter into force upon
satisfaction of the following    condition precedent: [Chinese translation]    
  Conclusion of a binding agreement with the Host Country.    [Chinese
translation]        8. Miscellaneous [Chinese translation]        8.1.
Assignment and Subcontracting [Chinese translation]          Because the
interests of Project Proponent is paid by Purchaser, Project    Proponent shall
not, without the written consent of Purchaser, assign or transfer    the
Agreement or the benefits or obligations thereof or any part thereof to any   
other person.    [Chinese translation]      Purchaser may transfer any of its
rights or obligations under the ERPA to any    third party (“assignee”) without
consent of Project Proponent. However,    Purchaser shall inform Project
Proponent for these transfers if any. Rights and    obligations between
Purchaser and Project Proponent remain the same after the    transfer.   
[Chinese translation]       Within 90 business days before the first commitment
period come to an end,    both Parties shall renegotiate to continue the
agreement. If over 30 days, starting 


Initial: Project Proponent:_____nitial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                             
Page 12 of 22

  the day on which the first commitment period ends, both Parties can not come 
  to an agreement, Project Proponent has full power to assign the Agreement to 
any other person without legal ties from Purchaser. [Chinese translation]   
8.2. Confidentiality and Disclosure [Chinese translation]      The Parties shall
treat as confidential all information obtained as a result of    entering into
or performing this Agreement which relates to the provisions of    this
Agreement, the negotiations relating to this Agreement and the subject    matter
of this Agreement.    [Chinese translation]      No Party shall disclose any
such confidential information to any third party,    except in those
circumstances where disclosure is required in order to comply    with any laws
or regulations, including without limitations of the Kyoto Rules.    [Chinese
translation]      8.3. Notices [Chinese translation]      Any communications to
be made under or in connection with this Agreement    shall be made in writing
(including by facsimile) to the address or facsimile    number, from time to
time designated by the Party to whom the communication    is to be made to the
other Party for that purpose.      [Chinese translation]      A communication
shall only be considered as legal effect if it is posted and    confirmed by
both Parties.      8.4. Entire Agreement [Chinese translation]      This
Agreement embodies the whole and only agreement of the Parties with    respect
to the subject matter hereof, and no prior or contemporaneous oral or    written
agreement or understanding shall be deemed to constitute a part of this   
Agreement, unless expressly referred to herein, or attached hereto, or   
specifically incorporated by reference herein. The Annexes and schedules to   
this Agreement constitute integral parts of this Agreement and shall therefore
be    deemed part of this Agreement.    [Chinese translation]    8.5. Amendments
[Chinese translation]    This Agreement may only be amended with the written
consent of the Parties 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                      
Page 13 of 22

  hereto.    [Chinese translation]    8.6. Severability [Chinese translation]   
If any part or provision of the Agreement is or becomes illegal, void or   
unenforceable in any respect, the remaining parts or provisions shall not be   
affected or impaired. Any deficiency in the Agreement resulting there from   
shall be amended by way of interpretation of the Agreement having due regard   
to the Parties intent.    [Chinese translation]    8.7 Governing law [Chinese
translation]    This Agreement shall be governed and construed in accordance
with Chinese   law excluding its rules on conflicts of laws.    [Chinese
translation]    8.8. Jurisdiction [Chinese translation]      Any dispute, claim
or controversy arising out of or relating to this agreement    will be settled
by arbitration at Hong Kong International Arbitration Center    (“HKIAC”) in
Hong Kong under the UNCITRAL Arbitration Rules. The    number of arbitrators
will be three and the arbitrators will be appointed in    accordance with the
UNCITRAL Rules and the HKIAC Procedures for the    Administration of
international Arbitration (the “HKIAC Procedures”).The    arbitration proceeding
will be administered by HKIAC in accordance with the    HKIAC Procedures. The
legal place of the arbitration will be Hong Kong and    the language to be used
in the arbitral proceedings will be English. All    arbitration costs (including
legal costs) will be borne by the unsuccessful party    unless otherwise
determined by the arbitration tribunal.    [Chinese translation]     8.9.
Counterparts [Chinese translation]       This Agreement shall be executed in two
counterparts with one copy for Project    Proponent and one for Purchaser. If
there are any discrepancies between the    English and the Chinese version, the
English version will prevail.    [Chinese translation] 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                               
Page 14 of 22

PARTIES TO THE AGREEMENT [Chinese translation]

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined above, this .... 21st (Day) of ... Oct..., 2008, in the presence of:
[Chinese translation]: 

 Purchaser:              
                                                            DR. TRI VU TRUONG   
                                                           President-CEO: Dr.
Tri Vu Truong   Project     Proponent:             
                                                            LI, SHENGGUO     
General Director: Li, Shengguo    Witness No 1  Witness No 2 

 


 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                
Page 15 of 22

ANNEX i:

1. The salient features of Treatment of Urban Domestic Refuse and Resource
Utilization in Pingyuan County Project

 

 

 

 

 

2. Project time schedule:

- The year 2008:
- The year 2009:
- The year 2009 – 2010:;
- The year 2011:

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                        
Page 16 of 22

ANNEX ii:

WORK FLOW OF CDM ACTIVITY

[exhibit1023x16x1.jpg]


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                    
Page 17 of 22

ANNEX iii:

SUMMARY OF FEASIBILITY STUDY (FS) AND
ENVIRONMETAL IMPACT ASSESSMENT (EIA)

 

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                  
Page 18 of 22

ANNEX iv:

PROJECT DEVELOPMENT DOCUMENT (PDD)

 

 

Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                                           
Page 19 of 22

ANNEX I [Chinese translation] The salient features of Treatment of Urban
Domestic Refuse and Resource
Utilization in Pingyuan Country, Dezhou City, Shangdong Province

[Chinese translation] 

              No/Stt  [Chinese translation]  [Chinese translation]  [Chinese
translation] [Chinese translation]    1  Solid waste characterization/
[Chinese translation]         Paper & Textile[Chinese translation]  %  3.8   
Garden and park waste [Chinese translation]   %     Food waste [Chinese
translation]  %  61    Wood and Straw waste Chinese translation]   %     Inert
[Chinese translation]  %  35.2    2 Solid waste quantity (Historical) Year
2006 [Chinese translation]  Tons/year  200750  3  Solid waste quantity
(Historical) Year
2007 [Chinese translation]  Tons/year  211700  4 Solid waste quantity
(projected) Year  ____________________
[Chinese translation]  Tons/year  222650  5  Average solid waste density
[Chinese translation]    Kg/m3   360                                           
       [Chinese translation]        7  Treatment capacity [Chinese translation] 
Tons/year  220000  8 Treatment type [Chinese translation] Aerobic
[Chinese translation] Aerobic  9 CO2 emissions during treatment
[Chinese translation]  TCO2/ton
solid waste  0.0328                                                   [Chinese
translation]        10 Average round trip to supply solid
waste [Chinese translation]  Km  45  11 Number of trips - transportation of
solid waste [Chinese translation]    Trips/day   61 12 Average load -
transportation of solid
waste [Chinese translation]  tons/truck [Chinese
translation]  10  13 Fuel consumption - transportation of
solid waste [Chinese translation]  L/kg solid
waste  0.0019 


Initial: Project Proponent:____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                           
Page 20 of 22      [Chinese translation]   27 ACM methodology employed to
calculate emission reduction [Chinese translation] ACM# AM0025 28 Estimation of
the emission reduction
CERs [Chinese translation]         2009  T CO2e/year    0     2010  T CO2e/year
  6308     2011  T CO2e/year  19665     2012  T CO2e/year  32253     Average
(2010-2026)  T  CO2e/year   87814  ECOLOGICAL [Chinese translation] 29 Are there
any other areas on or around the location which are important or
sensitive for reasons of their ecology e.g. wetlands, watercourses or other
water bodies, the coastal zone, mountains, protected forests or
woodlands, which could be affected by the project? [Chinese translation]  Yes/no
No 30 Are there any areas on or around the location which contain important,
high
quality or scarce resources e.g. groundwater, surface waters, forestry,
agriculture, fisheries, minerals, which could be affected by the project?
[Chinese translation]  Yes/no No 31 Is the project location susceptible to
earthquakes, subsidence, landslides,
erosion, flooding or extreme or adverse climatic conditions e.g. temperature
inversions, fogs, severe winds, which could cause the project to present
environmental problems? [Chinese translation]  Yes/no No


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                        
Page 21 of 22         SOCIAL [Chinese translation] 32  Are there existing land
uses on or around the location e.g. homes, other
private property, industry, commerce, historic or cultural importance, public
open space, community facilities, agriculture, forestry, tourism, or
quarrying which could be affected by the project? [Chinese translation] Yes/no
No LEGAL [Chinese translation] 33 Permit has been granted by all concerned
stakeholders (developer,
community, population, Ministry of Resource Environment or other
governmental agencies)? (If yes, please provide copies separately) [Chinese
translation]

Yes/no


List of
permits
and
approvals
[Chinese
translation]

No    FINANCIAL [Chinese translation]                34 Sales [Chinese
translation]
                                Fertilizer [Chinese translation]
                             Plastic pellets [Chinese translation]
                                 Bricks [Chinese translation] Tonnes/year
Tonnes/year
  Tonnes/year   54000
600
900               35 Revenues (including VAT)  [Chinese translation]
                                  Fertilizer [Chinese  translation]
                                Plastic pellets [Chinese translation]
                                     Bricks [Chinese translation] 106 USD/tonne
106 USD/tonne
106 USD/tonne 9.15
0.175
0.3947  36 Total forecasted investment cost (interest not included)
[Chinese translation] 106 USD 19.38 38 Amount in equity currently available?
[Chinese translation] 106 USD  9.88  39  Secured borrow amount? [Chinese
translation] 106 USD  9.94              40 Borrow secured interest rate(s)
[Chinese translation] % 7.83 


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                              
Page 22 of 22    


41

                                                    

If financing has not completed, which amount is
missing to complete financing? [Chinese translation] 106USD   42 Financing
characterization [Chinese translation]
Equity [Chinese translation],
Bank [Chinese translation],
Government subsidy [Chinese translation],
Government loan [Chinese translation],
Other [Chinese translation]


%
%
%
%
%

 


49.85
50.15

43 What is forecasted IRR of the project without supplement money of CDM?
[Chinese
translation] % 7.49% 44 What is forecasted IRR of the project with supplement
money of CDM? [Chinese translation] % 10.65% 45 What is the forecasted Return On
Investment (ROI) of the
project? [Chinese translation] % 7.03% 46

Have you started infrastructure work? [Chinese translation] If yes, When did you
start?
[Chinese translation] If yes, what are the works already completed?
[Chinese translation]

Yes/no
Date [Chinese translation]
List [Chinese translation] NO


Initial: Project Proponent:_____Initial: Ecolocap Solution (Canada) Inc. :_____

--------------------------------------------------------------------------------